Citation Nr: 1740759	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified before the undersigned Acting Veterans Law Judge a Board videoconference hearing in June 2013.

The claim was remanded in July 2015 for further development. Once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In July 2015, the Board remanded this case for an examination to determine whether the Veteran meets the criteria for a PTSD diagnosis. The Veteran underwent a VA examination in April 2017. The examiner opined that the Veteran did not meet the criteria of PTSD. The examiner applied the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder 5 (DSM-5) criteria for PTSD.

The classification outlined in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5). 38 C.F.R. § 4.130. The Board notes that DSM-5 is applicable for cases certified to the Board on or after August 4, 2014. However, as the current claim was certified in May 2013, it was not before the Agency of Original Jurisdiction at the time the new criteria became effective, and application of the DSM-IV criteria should be taken into account for this Veteran's claim. Therefore, the Board finds that a remand is warranted for an addendum opinion to determine whether the Veteran has a diagnosis of PTSD in accordance with the criteria of the DSM-IV. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's claimed acquired psychiatric disorder. 

2. Obtain an addendum psychiatric opinion from a VA psychologist or psychiatrist. The examiner is to opine: 

a) As to whether it is at least likely as not (50 percent or greater) the Veteran has a current diagnosis of PTSD and if so whether it is at least likely as not attributable to a claimed stressor.

The examiner is asked to discuss whether the Veteran meets the criteria from the DSM-IV or DSM-5 for a PTSD diagnosis. If PTSD is diagnosed, the examiner is then asked whether it is as likely as not (50 percent or greater probability) that it was caused by the Veteran's active duty service. The Board notes that the Veteran's stressor of being attacked by mortar fire in-service has been confirmed. 

The examiner is asked to discuss in his/her rationale the Veteran's VA post-service treatment records that note the Veteran's psychiatric nurse practitioner diagnosed and treated the Veteran for PTSD beginning in November 2013 and records from 1986 showing a provisional PTSD diagnosis.

The examiner is asked to discuss the opinion of the Veteran's surgeon that the Veteran had PTSD in August 2015. 

The examiner is asked to discuss the Veteran's PTSD diagnoses by a VA licensed clinical social worker in September 2012. 

b) As to whether it is as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is related to service. The Veteran's treatment records reflect depressive disorder, and dysthymic disorder. 

The Veteran alleges that his acquired psychiatric disability is a result of experiences in-service, particularly, when his unit was mortared and he was the only member that was not able to fit into the shelter. He also described befriending a young child that was run over by American equipment, and that he was made to testify that it was an accident. The examiner is asked whether either of these stressors or any occurrence in-service, is related to the Veteran's depressive disorder and/or dysthymic disorder.

c) A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

3. Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

